Title: From John Adams to Elbridge Gerry, 15 December 1798
From: Adams, John
To: Gerry, Elbridge



Dear Sir
Phyladelphia December 15 1798

I have recd your favour of the 24 of Novr. I sent your Letter to me of the 20 of October, from Quincy to the Secretary of State and requested him to publish it. He has returned it to me and declines publishing it. I return it to you inclosed, as I think it will be attended with no good Effect if I should publish it. You will judge for yourself whether it is necessary for you to publish it. My opinion and Advice and Request is that you would not. Because Things Stand at this time well enough, But the Publication of that Letter may involve Controversies that had better remain at rest.
Although I am well satisfied that your Conduct was Upright and well intended, yet I find General Marshall has left with Col Pickering his Journal from Day to Day, and your Conduct as it is there represented will be very unpopular on several Points. Your separate & secret Conferences with Talleyrand: your Advocating a Stipulation for a Loan to be paid after the War, will do no good to you or to the public. Pinckney & Marshall will attest to the Correctness of this Journal and will be believed. Indeed I dont know that there is any Thing in it that you would deny.
At least I wish you to wait untill you see the Communications I shall make to Congress. I hope all will be still and calm—I should hate to have any dispute excited about what is past.
My Compliments to Mrs Gerry and the little Family and believe me, as ever your Friend / & servant

John Adams